Order entered August 26, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-12-01365-CV

                UNITED MEDICAL SUPPLY COMPANY, INC., Appellant

                                               V.

                  ANSELL HEALTHCARE PRODUCTS, INC., Appellee

                      On Appeal from the 68th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-02-0433-C

                                           ORDER
       The Court has before it appellant’s August 22, 2013 motion for extension of time to file

appellant’s reply brief. The Court GRANTS the motion and ORDERS that the reply brief

tendered by appellant on August 22, 2013 be timely filed as of today’s date.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE